Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered April 20, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of to 9 years, unanimously affirmed.
The prosecutor’s cross-examination of defendant and summation remarks concerning a significant discrepancy between defendant’s trial testimony and a post-arrest statement attributed to him by the police were proper (People v Savage, 50 NY2d 673, cert denied 449 US 1016), notwithstanding defendant’s testimony that he made no such statement (see, People v Davis, 61 NY2d 202).
The court properly limited cross-examination of police witnesses concerning unrelated incidents (see, People v Johnson, 228 AD2d 389, lv denied 88 NY2d 1022; People v Alston, 215 AD2d 108, lv denied 86 NY2d 732). Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.